Title: From James Madison to James Madison, Sr., 30 September 1787
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
New York Sepr. 30. 1787
By Mr. Blair who left Philada. immediately after the rising of the Convention, I sent to the care of Mr. F. Maury a copy of the New Constitution proposed for the U.S. Mr. Blair set out in such haste that I had no time to write by him, and I thought the omission of the less consequence as your last letter led me to suppose that you must about that time be absent on your trip to Frederick. I arrived here on monday last. The Act of the Convention was then before Congress. It has been since taken up, & by a unanimous vote, forwarded to the States to be proceeded on as recommended by the Convention. What reception this new System will generally meet with cannot yet be pronounced. For obvious reasons opposition is as likely to arise in Virginia as any where. The City of Philada. has warmly espoused it. Both parties there, it is said, have united on the occasion. It may happen nevertheless that a Country party may spring up and give a preponderancy to the opposite scale. In this City, the general voice coincides with that of Philada. but there is less apparent unanimity, and it is pretty certain that the party in power will be active in defeating the new system. In Boston the reception given to it is extremely favorable we are told; but more will depend on the Country than the Town. The eccho from Connecticut & New Jersey, as far as it has reached us denotes a favorable disposition in those States.
I inclose a few plumb Stones from an excellent Tree. I am aware that this is not the true mode of propagating the fruit, but it sometimes succeeds and sometimes even improves the fruit. With my affecte. regards to my Mother & the family I remain yr. dutifl. Son
Js. Madison Jr.
